--------------------------------------------------------------------------------


Nutech Digital, Inc.
3841 Hayvenhurst Drive
Encino, CA 91436


As of January 15, 2007


Mr. Troy Carter
9100 Wilshire Blvd.
Suite 520E
Beverly Hills, CA 90212


Re: Nu-Tech Digital, Inc. - Joint Venture with
The Co-Op, LLC


Dear Mr. Carter:


This letter expresses our understanding with respect to your entering into a
joint venture with NuTech Digital, Inc., a California corporation (the
“Company”) and the Company’s Agreement to create a new division to be run by you
and/or your corporate designee (currently to be known as the “The Co-Op, LLC
division”, “CMG” and/or the “CMG Division”) which will operate as a separate
division of the Company.


1. You, Troy Carter and/or your corporate designee (“Carter”), will become a
director of the Company, with the title of Chairman/CEO of the CMG Division and
will operate the CMG Division as a separate division of the Company (i.e. CMG
shall not be operated as a separate legal entity). CMG will be responsible for
operating its business consistent with applicable legal requirements, sound
business practices and the overall policies of the Company. Although CMG will be
operated as a separate division for which separate financials will be
maintained, the revenues and earnings of the CMG Division shall be reported as
part of the revenues and earnings of the Company.


2. In order to enable the Company to successfully go forward with the CMG
Division, Carter will provide content to the CMG Division which is owned by,
licensed to or otherwise controlled by Carter, to be used or developed for use
in business to be conducted by the CMG Division.


3. Carter will enter into a non-exclusive consulting agreement with the Company
(the “Consultant Agreement”) on commercially reasonable terms to be determined
by the parties, wherein Carter shall (i) be the Chief Executive Officer of the
CMG Division and (ii) agree to devote time and attention to the Company and the
CMG Division thereby utilizing his skill, labor and attention to advance the
general best interests of the Company and the CMG Division. Carter shall
dedicate that amount of time necessary to maximize Company's business within the
CMG Division, commensurate with similar executives involved in similar
situations. Carter has all requisite power and authority to execute this
agreement, to consummate this transaction and to carry out and perform Carter’s
obligations under this agreement.
 

 
 


--------------------------------------------------------------------------------





 
4. The Company will issue to Carter, upon the execution of the Consultant
Agreement, fifteen million (15,000,000) shares of the Company’s common stock
(the “Carter Shares”) which shall constitute approximately 30 percent of the
issued and outstanding shares of the Company’s common stock. Such shares shall
be, to the greatest extent possible, unrestricted and unlegended; and those
restricted shares shall be with the shortest possible time period prior to
removal of the any restriction on sale (not to exceed one (1) year from date of
signature herein). Carter shall have all customary anti-dilution rights with
respect to maintaining his proportionate share of ownership of outstanding
shares of the Company. Company shall grant Carter so-called “piggy-back
registration rights”, to be include on Company’s future Registration Statement.

 
5. Compensation to Carter and other employees of the Company who provide
services to the CMG Division shall be approved by the Company’s Board of
Directors. Company shall continue to operate its business in normal fashion, as
an active business and a “going concern” (i.e. not in name only and without
inactive operations) and shall use its best efforts to reduce its existing debt
from revenues generated by Company outside of the CMG division. Ten (10%)
percent of the CMG Division’s gross revenues shall be paid to Company, however
such payment shall be utilized exclusively by Company for costs associated with
its Public Filings, press releases and/or annual meetings. This ten (10%)
percent payment shall be capped at one third (33.33%) of the actual expenses
associated with filings, press releases, and annual meetings.  
 
6. The Board of Directors, after Carter joins the Company, will consist of four
members, three of whom shall be chosen by Carter and one of whom shall be or be
chosen by Lee Kasper (“Kasper”). Three members of the Board of Directors will
resign subsequent to closing of this transaction, and at such time, the Company
will appoint Carter and such two other individuals designated by Carter to
become Board Members. All costs related to the addition of the Carter designees
to the Company’s Board of Directors shall be divided between Carter and Company
upon mutual agreement, including the cost of Directors’ and Officers’ Liability
Insurance.


7. The Board shall have agreed to appoint Kapser as the Company’s Chief
Executive Officer with Carter being appointed as head of the CMG Division.
Kasper will also enter into an employment agreement with the Company on
commercially reasonable terms to be determined by the Board of Directors in
place immediately following closing of this transaction.


8. The CMG Division will be responsible solely for any obligations assumed by
the CMG Division and will indemnify Company from any claims or actions arising
out of or in connection with any assumed obligations, other than those which
were materially misrepresented by the Company. Company shall be fully
responsible for, and shall pay any audit or other claims by, any licensor, other
company or person,
 

 


--------------------------------------------------------------------------------


 

 
 and otherwise fulfill any other obligations not expressly comprising the
assumed obligations, including without limitation, monies owed in respect of
accounting statements for and/or royalties payable for periods up to the closing
date. Carter and Carter’s designees is/are not assuming, and shall not be
responsible for, any indebtedness, liabilities or obligations of Company,
whether fixed, contingent, or otherwise, except for the assumed obligations.
 
9. Retained Assets: For the avoidance of doubt, Carter shall retain any cash
that Carter had on hand on the closing date, and shall retain any business
interest not specifically delivered to Company at closing.
 
10. Carter and the Company will enter into an indemnification agreement whereby
Carter and the other Board members designated by Carter will be personally
indemnified by the Company from any claims, suits, controversies or litigation
commenced against the Company and/or its Board of Directors arising out of the
Company’s actions, unrelated to the CMG Division, including but not limited to
any and all claims, suits, controversies and/or debts which were incurred or
were in existence prior to this transaction. Response, negotiation, payment
and/or settlement of such claims, suits, controversies or litigation, together
with payment for same, as well as attorney’s fees and court costs in connection
therewith, shall be the sole responsibility of Company, outside of the CMG
Division.


11. The Company shall purchase and maintain Errors and Omissions (“E&O”)
insurance coverage in an amount suitable to sufficiently cover all pre-existing
and future claims, suits, controversies and/or debts incurred by the Company
prior to this transaction, and shall maintain such E&O coverage for the duration
of Carter’s (and Carter’s designees’) involvement with Company. Company warrants
and certifies that its By-Laws empower Company to purchase and maintain such E&O
coverage, and that Company has the financial wherewithal to purchase and to
maintain such E&O coverage. Carter and the Carter designees shall have the
unfettered right to tender immediate resignation with no further responsibility
for or to the Company should such E&O coverage lapse, or should such E&O
coverage be denied by a reputable insurer, at any point in the future. All costs
related to the premiums payable to bind such E&O coverage shall be divided
between Carter and Company upon mutual agreement.


12. Representations, warranties, covenants of Company. Company represents and
warrants to Carter as follows:


a) Organization and Qualification: Company (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation; (b) has all requisite power and authority, to own, lease and operate
its properties and to carry on its business as it has been and is now being
conducted, (c) is duly qualified or licensed to do business and in good standing
in each jurisdiction in which the ownership or lease of its properties or the
conduct of its business makes such qualification necessary other than in such
jurisdictions where the failure to be so qualified (individually or in the
aggregate) would not have a material adverse effect.
 

 


--------------------------------------------------------------------------------





b) Authorization and Validity of Agreement: Company (a) has all requisite power
and the full right and authority to execute this agreement, to carry out and
perform its obligations under this agreement, and to consummate the transaction;
(b) the execution, delivery and performance by Company of this agreement and the
consummation of the transactions contemplated herein, have been or shall be duly
and validly authorized by all necessary action on the part of Company and no
other action on the part of Company or any other Person is necessary for the
authorization, execution, delivery or performance by Company of this agreement
and the consummation of the transactions hereunder; (c) this Agreement has been
duly executed and delivered by Company and, assuming that this agreement is duly
executed and delivered by Carter, this agreement constitutes the valid and
binding obligation of Company enforceable in accordance with its terms except as
limited by any future bankruptcy, receivership or similar proceeding; and (d)
the parties executing this document on behalf of Company constitute all parties
necessary to make the grants and perform all the obligations of Company
hereunder.


c) Financial Statements: Company shall provide Carter with all financial
statements relating to the Company’s business and assets, including balance
sheets, income and royalty statements and cash flow statements, as of September
30, 2006 (collectively, the “Financial Statements”). Company represents that the
Financial Statements (a) have been prepared in conformity with GAAP, (b) conform
to the books and records of Company in all material respects, and (c) fairly
present the financial position of Company as of the dates indicated and the
results of operations and cash flows for the respective periods indicated.
Except to the extent reflected or reserved against in the Financial Statements,
Company has, as of the date of the Financial Statements, no liability or
obligation of any kind, whether accrued, absolute, contingent, unliquidated or
otherwise and whether due or to become due (including any liability for breach
of contract, breach of warranty, torts, infringements, claims or lawsuits) or,
to the best of Company’s knowledge, any assets not reflected on the Financial
Statements or otherwise included in any documents provided to Carter. Since the
date of the Financial Statements, Company has not incurred any liability or
obligation of any kind that alone or in the aggregate is material, except in the
ordinary course of business. 


d) Noncontravention: Company represents and warrants that the execution and
delivery of this agreement does not, and the consummation of the transactions
and compliance with the provisions of this agreement will not, conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or the loss of a material benefit under, or
result in the creation of any Lien or restriction upon any of the Company’s
assets.


e) Government Consents and Filings: No Person other than Lee Kasper is required
by or with respect to Company in connection with the execution and delivery of
this agreement by Company or the consummation by Company of the transaction; the
transactions contemplated hereunder between Company and Carter will not diminish
in any manner the exploitation or any other rights in the assets currently
enjoyed by Company; and Company’s sale, assignment and transfer of rights to
Carter under this agreement are not subject to the provisions of the Uniform
Commercial Code relating to bulk transfers or to the provisions of any similar
statute, if any, in effect in California.
 

 


--------------------------------------------------------------------------------


 
 


f) Full Disclosure: The representations and warranties of Company in this
Agreement and the statements contained in the schedules, certificates, due
diligence materials (including written financial information) and other writings
or information furnished and to be furnished by or on behalf of Company to
Carter pursuant to this agreement, when considered as a whole and giving effect
to any supplements or amendments thereof prior to the closing date, do not and
will not contain any untrue statement of a material fact and do not and will not
omit to state any material fact necessary to make the statements herein or
therein not misleading, in light of the circumstances in which they were made.
Company represents and warrants that all material information concerning the
assets and the business of Company has been disclosed to Carter.
 
g) Legal Proceedings: Other than those disclosed to Carter, there exist no other
suits, actions or proceedings or investigations pending or, to the best
knowledge of Company, threatened against, involving or affecting Company, and/or
any of the Company’s assets; (ii) no judgment, decree, injunction, rule or order
of any Governmental Entity applicable to Company; and (iii) no action, suit,
proceeding or investigation pending or, to the best knowledge of Company,
threatened against Company that seeks to restrain, enjoin or delay the
consummation of the transactions between Company and Carter hereunder.


h) Compliance with Applicable Laws: Company has in effect all material federal,
state, local and foreign governmental approvals, authorizations, certificates,
filings, franchises, licenses, notices, permits and rights (“Licenses”)
necessary for Company to own, lease or operate its properties and assets and to
carry on its business as now conducted in all material respects, and there has
occurred no default under any of such Licenses. Company has no reason to believe
any Governmental Entity is considering limiting, suspending or revoking any of
Company’s Licenses. Company is in compliance with, has not violated, and has
conducted its business so as to comply with, the terms of its Licenses and with
all applicable statutes, laws, ordinances, rules, regulations, judgments, orders
or decrees (including, without limitation, environmental laws and those relating
to health and safety, hiring, promotion or pay of employees) of any Governmental
Entity.


i) Brokers: No agent, broker, investment banker, financial advisor or other
person is or will be entitled, by reason of any agreement, act or statement by
Company or any of Company’s affiliates to any financial advisory, broker’s,
finder’s or similar fee or commission, to reimbursement of expenses or to
indemnification or contribution in connection with the transaction between
Company and Carter, and Company agrees to indemnify and hold Carter and his
respective affiliates, harmless from and against any and all claims, liabilities
or obligations in connection therewith
 

 


--------------------------------------------------------------------------------





j) Tax Matters: Company hereby represents and warrants as follows:


1) All federal, state, local and foreign tax returns required to be filed by or
on behalf of, or in which is required to be reported the income, gains, losses,
deductions, or credits of, Company under the Internal Revenue Code or any other
applicable statute (“Returns”) have been or will be filed within the time
prescribed by law (including extensions of time approved by the appropriate
Governmental Entity). Such Returns accurately and completely set forth or will
accurately and completely set forth in all material respects all liabilities for
taxes and any other items (including, but not limited to, items of income, gain,
loss, deduction and credit) required to be reflected or included in such
Returns.


2) Company has paid and/or will pay (or will cause to be paid), on a timely
basis, all taxes that accrue or are due on or before the closing date.


3) No deficiencies or assessments have been asserted in writing by the Internal
Revenue Service or any other Governmental Entity with respect to the Returns. 


4) There are no Liens for taxes (other than for current taxes not yet due and
payable) on Company or on any of its assets.


5) There are no unsatisfied actual or proposed adjustments or assessments for
taxes against Company or, to the knowledge of Company, any basis for any such
assessment or adjustment.
 
6) There
 are no pending audits, actions, proceedings, disputes or claims with respect to
any taxes payable by or asserted against Company and, to the knowledge of
Company, there is no basis on which any claim for material taxes can be asserted
against Company. Company has not received notice from any governmental entity of
its intent to examine or audit any Returns of Company. No taxing authority has
notified Company that it will investigate or make further inquiries with respect
to any material liability of Company or any affiliate thereof for any tax that
could reasonably be expected to result in the issuance by any taxing authority
of a notice of deficiency or similar notice for taxes against Company.


7) Except for the United States of America and the State of California, there
are no other jurisdictions in which income or franchise tax returns and reports,
and returns and reports relating to the payment of tax based upon the ownership
or use of property therein or the derivation of income therefrom or measured by
premiums or investments in tangible or intangible property, were, or were
required to be, filed by Company or in which Company was required to be included
and to which Company would have a material tax liability.
 

 


--------------------------------------------------------------------------------


 
 
8) All taxes required to be withheld or collected by Company (including, but not
limited to, taxes required to be withheld with respect to amounts paid or owing
to any Representative or other Person) have been timely withheld or collected
and, to the extent required, have been timely paid, remitted or deposited to or
with the relevant Governmental Entity.


k) Company represents and warrants that (i) its copyright assets do not and will
not infringe upon or otherwise violate, the intellectual property or other
rights of any other person or entity; (ii) as of the date hereof there are no
claims or suits pending, nor has there been notice provided or, to the best
knowledge of Company, any claims threatened, alleging that Company or any of its
activities, products or services, including copyright assets, infringe upon or
constitute the unauthorized use of any other person’s intellectual property, or
challenging Company’s ownership of, right to use, or the validity or
enforceability or effectiveness of any license or agreement relating to the
copyright assets; (iii) to the best knowledge of Company, none of the Copyright
Assets is being infringed or violated; (iv) Carter shall have no obligation in
excess of the Assumed Obligations; and (v) the consummation of this transaction
will not result in the loss of any copyright assets or Carter’s ability to
exploit same.


l) No Material Adverse Change: There has been no material deterioration or
material adverse change in Company’s financial performance or position or rights
from September 30, 2006 to the date hereof, and Company has no reason to believe
there shall hereafter be any material adverse change which might hamper Carter’s
rights.


m) Operation of Business: Company represents and warrants that since October 1,
2006, it has operated its business in the usual, regular and ordinary course in
substantially the same manner as and heretofore conducted and in compliance in
all material respects with all applicable laws and regulations and, to the
extent consistent therewith, has used all commercially reasonable efforts to
preserve Company’s relationships with others having business dealings with
Company. Notwithstanding the foregoing, Company represents and warrants that all
of Company’s agreements and transactions are and/or have been on terms and
conditions resulting from or equivalent to arms-length negotiations between
unrelated third parties.


13. Carter shall be responsible for arranging financing, on such terms and
conditions as approved by the Board of Directors, for any projects undertaken by
the CMG Division.


14. There shall be executed among the Company and Carter, a definitive agreement
covering the proposed transaction (the “Definitive Agreement”) under the terms
and conditions set forth in this letter and such further terms, provisions,
agreements, covenants, representations and warranties satisfactory to all
parties, including:


(i) general warranties as to the contracts, commitments, lease obligations,
patents, trademarks, technology and debts of the Company and Carter; and
 

 


--------------------------------------------------------------------------------





(ii) representations, indemnifications and covenants which shall survive the
effective date of the transaction and which will, in the opinion of the parties,
be customary for transactions of this nature in respect of the time, scope and
subject matter and be adequate to protect their respective interests.


(iii) provisions relating to the equal issuance of any additional shares of
common stock, options and/or warrants to Carter and Kasper after the Carter
Shares are issued, and to the respective parties’ anti-dilution rights in
connection therewith.


(iv) representations as to the By-Laws of Company, the status of the Company’s
securities law filings (state and federal), and status of current claims, suits,
controversies, and litigation involving the Company.


15. As a condition of closing, neither the Company nor Carter shall be subject
to material litigation which would cause the other party, in their sole
discretion, to decide that the party subject to such litigation has a material
contingent liability.


16. Pending the execution of the Definitive Agreement, the Company shall give to
Carter or his designated representatives, full access to their books of original
entry, ledgers, bank statements, minute books, stockholder lists, contracts,
patents, trademarks, litigation, securities filings, licenses, intellectual
property rights, and all other documents maintained by it in connection with its
business operations. The Company shall furnish Carter or his counsel, with
copies of the Company’s Articles of Incorporation, By-laws, board minutes,
shareholders minutes, stock ledgers and such other documents that Carter may
reasonably request. Carter shall furnish the Company with such information and
documents that Company may reasonably request relating to Carter’s abilities to
develop and run the CMG Division.


17. The Company and Carter shall consult with each other prior to any public
announcement relating to the transaction set forth herein, and they shall
mutually approve the timing, the content, and the dissemination of any public
announcement, except to the extent those situations in which disclosures are
required by applicable law prior to the availability of the party to be
consulted.
 
   18. The Company and Carter shall maintain, in the strictest confidence, all
of the information received from each other, and shall use such information only
for the purposes contemplated by this letter and for no other purpose. If the
transaction contemplated by this Agreement is not consummated for any reason,
each party shall promptly return to the other party all documents and other
information received from the other party, and shall not retain any copies or
summaries thereof. This Section shall survive the termination of this letter.


19. Severability: If any provision hereof is held invalid or unenforceable by a
court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other provision, and such invalid provision shall be deemed
to be severed from the agreement.
 

 


--------------------------------------------------------------------------------


 

 
20. Assignment: Neither party may assign its rights and obligations under this
agreement to any other party without the prior express, written approval of the
other party.
 
21. Integration: This agreement constitutes the entire understanding of the
parties, and revokes and supersedes all prior agreements between the parties and
is intended as a final expression of their agreement. It shall not be modified
or amended except by the definitive agreement referenced herein to be negotiated
between the parties, which shall be in writing and signed by the parties hereto
and specifically referring to this agreement.
 
22. Counterpart Signatures, Facsimile Signatures, Electronic Signatures:
This agreement may be executed in counterparts, by facsimile, and/or
electronically. All counterpart, facsimile or electronic signatures shall have
equal validity and enforceability as a fully-signed original agreement.


This letter outlines the major terms of the proposed transaction. It is
understood that, on the basis of the foregoing understanding concerning major
terms, the parties shall begin negotiations of the Definitive Agreement with the
view to consummating the contemplated transaction. Although each party confirms
its intention to proceed in good faith to conclude a mutually satisfactory
Definitive Agreement, this letter shall not constitute a binding agreement to so
proceed. Except as set forth herein, no obligation shall arise on the part of
any party, unless the Definitive Agreement is duly executed and delivered, and
the respective obligations of the parties shall be those, and only those,
created by the Definitive Agreement.


If this letter reflects your understanding, please execute the enclosed copy in
the space provided below and return it to us.



 
                                                                                                               

       


Very truly yours,

NuTech Digital, Inc.
 
   
   
    By:   /s/  Lee Kasper  

--------------------------------------------------------------------------------

Lee Kasper, Chief Executive  
Officer

 


 


Agreed to and accepted this    15    day
of     January    2007

     
  /s/ Troy Carter

--------------------------------------------------------------------------------

Troy Carter, individually and on behalf of his designee(s)      

 
 
 

--------------------------------------------------------------------------------

